Citation Nr: 0426183	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Gary P. Levin, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 2000 and February 2002 rating 
decisions of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2004, the veteran's attorney appeared before the 
undersigned Veterans Law Judge at the RO and advanced 
arguments concerning the veteran's claim.  The veteran was 
unable to appear because of a recent admission to the 
hospital and the attorney appeared after being informed by 
the RO that he could appear and present argument.  It was 
indicated that the veteran did not want to reschedule the 
hearing.


REMAND

As indicated above, the Board notes that a significant change 
in the law occurred when, on November 9, 2000, the President 
signed into law the VCAA.  38 U.S.C.A. § 5100 et seq. (West 
2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform 
the veteran of what is necessary for his claims to be 
granted, what the RO will do, what he must do and he must be 
asked to provide all available evidence.

The record indicates that the veteran had filed a claim for 
Social Security Disability benefits, and has been awarded 
Social Security Disability benefits.  The RO must contact the 
Social Security Administration and obtain all records related 
to the veteran's Social Security claim.  In addition the 
veteran has stated he is receiving ongoing private treatment 
from Dr. Stephanie Poellnitz and from Dr. Michael E. 
Schwartz.  The RO should obtain all treatment records 
available from those doctors dated from December 2002 to the 
present for Dr. Poellnitz, and from October 2001 to the 
present for Dr. Schwartz.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The Board also finds that additional examinations for the 
veteran's multiple sclerosis (MS) and PTSD are required.  The 
record does not contain an etiology opinion with respect to 
the veteran's MS, and the VA examination reports are unclear 
with respect to PTSD.  The Board finds that new examinations 
are necessary to determine the current level of the veteran's 
disability due to PTSD and to determine the etiology of the 
veteran's MS.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim to be granted in this case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that corroborates his 
claim.  

2.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

3.  The RO should request all treatment 
records from Dr. Michael E. Schwartz, 
Linwood Commons, 2106 New Road, Suite F-3 
Linwood, NJ 08221, dated from October 
2001 to the present.  If no records are 
available the RO should obtain written 
confirmation of that fact.

4.  The RO should request all treatment 
records from Dr. Stephanie Snead 
Poellnitz, 222 New Road, Suite 106, 
Linwood, NJ 08221, dated from December 
2002 to the present.  If no records are 
available the RO should obtain written 
confirmation of that fact.

5.  The RO should schedule the veteran 
for an examination in order to ascertain 
the etiology of the veteran's MS.  All 
indicated tests should be conducted, and 
the examiner should review the claims 
folder.  The examiner should specifically 
review the service medical records 
including the separation examination 
report from 1970.  The examiner should 
also review the veteran's medical 
history.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
MS was initially manifested during 
service or otherwise related thereto, or 
was initially manifested within seven 
years of separation from service in June 
1970.  The examiner should review Dr. 
Jeffrey L. Greenstein's letter of July 
12, 2000 prior to forming a final 
opinion.  A complete rationale for any 
opinion offered should be included.

6.  The RO should schedule the veteran 
for a psychiatric examination in order to 
ascertain the nature and severity of his 
PTSD.  All indicated tests should be 
conducted.  Pertinent findings should be 
reported in detail and the examiner 
should assign a GAF score based solely on 
PTSD and explain what the score 
represents.  The examiner should report 
all of the veteran's symptoms of PTSD and 
their severity.  When offering his or her 
opinion, the examiner should reconcile 
the VA opinions from December 2001 and 
July 2003.  The claims folder must be 
made available to the examiner for 
review.  A complete rationale for any 
opinion offered should be included.

7.  Following the above, the RO should 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




